DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the yaw rate correction value" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the yaw rate correction value" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected as being dependent claim of the previously rejected claims.
The term “sufficiently high quality” in claims 7 and 8 are a relative term which renders the claim indefinite. The term “sufficiently high quality” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bajpai (US 20160244069, hereinafter Bajpai, already of record from IDS) in view of Tisdale et al. (US 20190033459, hereinafter Tisdale).
Regarding claims 1 and 9-10, Bajpai teaches a method, a control device and a non-transitory computer-readable memory medium on which is stored a computer program for ascertaining a highly accurate piece of yaw rate information for controlling a vehicle, comprising the following steps: 
ascertaining a first yaw rate estimated value of the vehicle, based on a fusion of sensor data of an inertial sensor, and/or a GNSS sensor, and/or a wheel velocity sensor and/or a steering angle sensor (See at least Bajpai: Abstract);
…
carrying out a correction of the first yaw rate estimated value using the second yaw rate estimated value to ascertain a corrected yaw rate estimated value (See at least Bajpai: Fig. 3-8; Para. 0017); and…
Yet, Bajpai does not explicitly teach:
ascertaining a second yaw rate estimated value of the vehicle by an evaluation of sensor data of a camera assigned to the vehicle, which optically detects surroundings of the vehicle; 
… 
outputting the corrected yaw rate estimated value as a piece of yaw rate information to generate a control signal for controlling the vehicle.
However, in the same field of endeavor, Tisdale teaches:
ascertaining a second yaw rate estimated value of the vehicle by an evaluation of sensor data of a camera assigned to the vehicle, which optically detects surroundings of the vehicle (See at least Tisdale: Para. 0073); 
… 
outputting the corrected yaw rate estimated value as a piece of yaw rate information to generate a control signal for controlling the vehicle (See at least Tisdale: Para. 0101).
It would have been obvious to one of ordinary skill in the art to include in a method, a control device and a non-transitory computer-readable memory medium on which is stored a computer program for ascertaining a highly accurate piece of yaw rate information for controlling a vehicle of Bajpai with a second yaw rate estimated value as taught by Tisdale since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide accurate vehicle operational information.

Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bajpai in view of Tisdale as applied to claim 1 above, and further in view of Seo et al. (US 20150025771, hereinafter Seo).
Regarding claim 2, Bajpai in combination with Tisdale teaches the method as recited in claim 1.
Yet, Bajpai in combination with Tisdale does not explicitly teach:
wherein the first yaw rate estimated value is compared with the second yaw rate estimated value to ascertain a yaw rate correction value, and wherein the yaw rate correction value is used to correct the first yaw rate estimated value.
However, in the same field of endeavor, Seo teaches:
wherein the first yaw rate estimated value is compared with the second yaw rate estimated value to ascertain a yaw rate correction value, and wherein the yaw rate correction value is used to correct the first yaw rate estimated value (See at least Seo: Para. 0064).
It would have been obvious to one of ordinary skill in the art to include in the method for ascertaining a highly accurate piece of yaw rate information for controlling a vehicle of Bajpai in combination with Tisdale with yaw rate comparison as taught by Seo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide correction value.

Regarding claim 3, Bajpai in combination with Tisdale and Seo teaches the method as recited in claim 2. Seo further teaches:
wherein an offset of the first yaw rate estimated value with respect to the second yaw rate estimated value is ascertained as the yaw rate correction value, and the yaw rate correction value is offset against the first yaw rate estimated value to ascertain the corrected yaw rate estimated value (See at least Seo: Para. 0064).
It would have been obvious to one of ordinary skill in the art to include in the method for ascertaining a highly accurate piece of yaw rate information for controlling a vehicle of Bajpai in combination with Tisdale with yaw rate comparison as taught by Seo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide correction value.

Regarding claim 5, Bajpai in combination with Tisdale teaches the method as recited in claim 1.
Yet, Bajpai in combination with Tisdale does not explicitly teach:
wherein the second yaw rate estimated value is used to check plausibility of the first yaw rate estimated value.
However, in the same field of endeavor, Seo teaches:
wherein the second yaw rate estimated value is used to check plausibility of the first yaw rate estimated value (See at least Seo: Para. 0064).
It would have been obvious to one of ordinary skill in the art to include in the method for ascertaining a highly accurate piece of yaw rate information for controlling a vehicle of Bajpai in combination with Tisdale with plausibility check as taught by Seo since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide reasonable result of correction.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bajpai in view of Tisdale as applied to claim 1 above, and further in view of Johnson et al. (US 20150166062, hereinafter Johnson).
Regarding claim 6, Bajpai in combination with Tisdale teaches the method as recited in claim 1. Bajpai further teaches:
wherein the yaw rate correction value last ascertained is stored, and the yaw rate correction value last ascertained being read out and used to correct the first yaw rate estimated value (See at least Bajpai: Fig. 3-8; Para. 0017)…
Yet, Bajpai in combination with Tisdale does not explicitly teach:
…in a case that no instantaneous yaw rate correction value is available.
However, in the same field of endeavor, Johnson teaches:
…in a case that no instantaneous yaw rate correction value is available (See at least Johnson: Para. 0047).
It would have been obvious to one of ordinary skill in the art to include in the method for ascertaining a highly accurate piece of yaw rate information for controlling a vehicle of Bajpai in combination with Tisdale with using other data when camera is not available as taught by Johnson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide usable information when certain information is not available.

Regarding claim 7, Bajpai in combination with Tisdale teaches the method as recited in claim 1. Bajpai further teaches:
wherein an availability and quality of the sensor data of the camera is monitored, and wherein the yaw rate correction value is ascertained and/or used for correcting the first yaw rate estimated value (See at least Bajpai: Fig. 3-8; Para. 0017)…
Yet, Bajpai in combination with Tisdale does not explicitly teach:
… only when the sensor data of the camera is available and has a sufficiently high quality.
However, in the same field of endeavor, Johnson teaches:
… only when the sensor data of the camera is available and has a sufficiently high quality (See at least Johnson: Para. 0047).
It would have been obvious to one of ordinary skill in the art to include in the method for ascertaining a highly accurate piece of yaw rate information for controlling a vehicle of Bajpai in combination with Tisdale with camera data when it is available as taught by Johnson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide quality data when camera is available.

Regarding claim 8, Bajpai in combination with Tisdale and Johnson teaches the method as recited in claim 7. Tisdale further teaches:
wherein the first yaw rate estimated value is output as the piece of yaw rate information to generate a control signal for controlling the vehicle (See at least Tisdale: Para. 0101)…
It would have been obvious to one of ordinary skill in the art to include in the method for ascertaining a highly accurate piece of yaw rate information for controlling a vehicle of Bajpai with using yaw rate for controlling the vehicle as taught by Tisdale since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide vehicle operational information.
Johnson further teaches:
… in a case that the sensor data of the camera are not available or not available in sufficiently high quality (See at least Johnson: Para. 0047).
It would have been obvious to one of ordinary skill in the art to include in the method for ascertaining a highly accurate piece of yaw rate information for controlling a vehicle of Bajpai in combination with Tisdale with using other data when camera is not available as taught by Johnson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will provide usable information when certain information is not available.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 4 discloses “wherein the second yaw rate estimated value is ascertained with a time delay relative to the first yaw rate estimated value, the first yaw rate estimated value being temporarily stored, and wherein the temporarily stored first yaw rate estimated value is read out and compared with an instantaneous, ascertained second yaw rate estimated value for ascertaining the yaw rate correction value”.
The closest prior art of record is Bajpai. Bajpai teaches “the system processes the four yaw rates via statistical estimation and analysis to determine the estimated yaw rate. The system may use adaptive offset estimation using Recursive Least Squares (RLS), confidence weighted average combined with Recursive Least Squares. FIGS. 3-5 show the yaw rate estimation process, the yaw rate offset estimation process and the estimation block in accordance with the present invention. FIGS. 6-8 are graphs showing the variance of the yaw rate signals (FIG. 6), the offset correction (FIG. 7) and the yaw rate estimation output”.
Another closest prior art of record is Tisdale. Tisdale teaches “In such a scenario, distances to radio-reflective features can be determined according to the time delay between transmission and reception. The RADAR 116 can emit a signal that varies in frequency over time, such as a signal with a time-varying frequency ramp, and then relate the difference in frequency between the emitted signal and the reflected signal to a range estimate. Some systems may also estimate relative motion of reflective objects based on Doppler frequency shifts in the received reflected signals”.
In regards to claim 4, Bajpai taken either individually or in combination with Tisdale fails to teach or render obvious an apparatus for disclosing: “wherein the second yaw rate estimated value is ascertained with a time delay relative to the first yaw rate estimated value, the first yaw rate estimated value being temporarily stored, and wherein the temporarily stored first yaw rate estimated value is read out and compared with an instantaneous, ascertained second yaw rate estimated value for ascertaining the yaw rate correction value”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        /TYLER J LEE/Primary Examiner, Art Unit 3663